Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of the Claims
This office action is in response to the after final amendment filed on 3/25/2021. Claims 1-11 are currently pending and allowed below.
Response to Amendment
The rejection of claims 1-11 under 35 U.S.C. § 103 is withdrawn in light of applicant’s amendment and in light of Applicant’s arguments, especially on pages 11-12 of the Remarks.
Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The closest prior art is Whyel (US 2001/0027481) in view of Gupta (US 2009/0254454) and D’Amico et al. (US 2014/0278660) and in further view of Uyeki (US 2009/0089134).  The closest prior art teaches a method for providing auto repair quotes by storing 
a plurality service provider profiles, which include at least one service provided by the automotive service provider and quote information provided by the automotive service provider for the at least one service, in a database; receiving a service request from a customer identifying a selected service; processing the service request by determining if there is quote information corresponding to the identified service and one or more automotive service provider, and if so displaying said quote information; receiving a customer-selected automotive service provider; booking a service appointment at the customer-selected automotive service provider for the 
	The closest prior art does not teach that the one or more parts are automatically purchased by the system after the customer has selected the automotive service provider without any action from the customer-selected automotive service provider.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H Walker III/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683